DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10880123. Although the claims at issue are not identical, they are not patentably distinct from each other because the application’s claims merely broaden the scope of the patented claims by not claiming some claim elements (i.e. add to the BUM frame a first segment identifier).
Claim 1 of Instant Application
Claims 1 and 4 of US 10880123
A network apparatus, comprising: one or more processors; and one or more computer-readable non-transitory storage media coupled to the one or more processors and comprising instructions operable when executed by the one or more processors to cause the network apparatus to: 
A network apparatus, comprising: one or more processors; and one or more computer-readable non-transitory storage media coupled to the one or more processors and comprising instructions operable when executed by the one or more processors to cause the network apparatus to: 
receive a first control plane information indicating a first device is associated with a first segment within a broadcast domain, wherein the first control plane information is received through a network associated with a broadcast domain; store a record of an association between the first device and the first segment within the broadcast domain;
receive a broadcast, unknown-unicast, or multicast (BUM) frame from a device connected to the network apparatus, wherein the BUM frame is associated with a broadcast domain; determine a first segment within the broadcast domain associated with the device;

add to the BUM frame a first segment identifier that uniquely identifies the first segment within the broadcast domain; and cause the BUM frame to be delivered to one or more recipient network apparatuses in a network associated with the broadcast domain, wherein the first segment identifier added to the BUM frame is configured to be used by the one or more recipient network apparatuses to selectively forward the BUM frame to connected devices that are associated with first segment identifier.
receive, from a second device connected to the network apparatus, a unicast frame destined to the first device, wherein the unicast frame is determined to be associated with a second segment within the broadcast domain based on a port through which the second device connects to the network apparatus; 
the one or more processors are further operable when executing the instructions to: receive a unicast frame from the device connected to the network apparatus, wherein the unicast frame is intended for a destination device in the broadcast domain; (claim 4)
determine that the second segment is identical to the first segment by looking up the stored record; and 
determine that the first segment is associated with the unicast frame; and (claim 4)
cause, in response to the determination, the unicast frame to be delivered to the first device through the network associated with the broadcast domain.
selectively determine whether to forward the unicast frame towards the destination device based on a comparison between the first segment identifier associated with the first segment and a second segment identifier associated with the destination device. (claim 4)


Allowable Subject Matter
Claims 1-20 would be allowable if the terminal disclaimer (for 10880123) is timely filed to overcome the rejection based on nonstatutory double patenting, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art in the record (in particular, US Pub. 2017/0063600 to Singh et al. (hereinafter “Singh”)) does not disclose, with respect to claim 1, receive, from a second device connected to the network apparatus, a unicast frame destined to the first device, wherein the unicast frame is determined to be associated with a second segment within the broadcast domain based on a port through which the second device connects to the network apparatus; determine that the second segment is identical to the first segment by looking up the stored record; and cause, in response to the determination, the unicast frame to be delivered to the first device through the network associated with the broadcast domain as claimed. Rather, Singh teaches advertising an Ethernet Segment Identifier (ESI) [0025] and forwarding BUM frame [0052]. The same reasoning applies to claims 13 and 20 mutatis mutandis. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLEMENCE S HAN whose telephone number is (571)272-3158. The examiner can normally be reached Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLEMENCE S HAN/              Primary Examiner, Art Unit 2414